DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0257274 (McCullough, Jr. et al.) in view of US PGPub 2017/03193230 (Kunimune).
McCullough discloses an end effector assembly (114) of a surgical instrument comprising first and second jaw members (130 and 132) movable relative to one other between a spaced-apart position (Figure 2A) and an approximated position (Figure 2B) to grasp tissue between opposing tissue-contacting surfaces thereof.  One jaw (132) defines a channel (158) in which a cutting element (knife 156) reciprocates to cut tissue grasped therebetween.  The cutting element (156) comprises first and second side surfaces and a sharp distal cutting edge (157) ([0053]).  
McCullough fails to disclose fails to explicitly disclose a first bevel on a first side surface and a second bevel on a second side surface.  Kunimune discloses another surgical cutting blade (10) with a distal cutting edge (4 and 5).  Kunimune teaches that a first side surface of the blade has a first bevel (6) and the second side surface of the blade has a second bevel (6) (see especially Figure 4; [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the McCullough cutting blade to have first and second bevels on first and second side surfaces of the cutting element (200), as taught by Kunimune, as the modification merely involves the combination of known tissue cutting blades according to known methods to provide a sharpened distal cutting edge.  The Examiner notes that the claim does not require that the first and second bevels be located at different positions along the distal edge.  Therefore, the bevels (6) forming the distal cutting edge (4 and 5) are considered to meet the claim requirements. 
Regarding claim 2, the cutting element disclosed by McCullough includes a proximal body and a distal fin (208), the distal fin defined by the distal edge, an upper edge extending from the distal edge, and a proximal edge extending from the upper edge.  

    PNG
    media_image1.png
    146
    211
    media_image1.png
    Greyscale

In regards to claim 3, McCullough discloses a sharpened cutting edge (157) that extends to the upper surface of the distal fin (see especially Figure 2A and [0053]).  Kunimune teaches a bevel (6) extends up to an end of a distal cutting edge.  Therefore, it would have been further obvious to configure the second bevel to extend to or along at least a portion of the upper edge.  
Regarding claims 4 and 5: Kunimune further discloses that the angle of the bevel may change along its length, such that the angle of the bevel along line A-A’ differs from the angle of the bevel along the line B-B’ (see Figures 5 and 6; [0023]).  Kunimune teaches that varying the bevel aids in producing a smooth incision that has reduced healing time [0021].  It would have been further obvious to configure the bevel on each side of the modified Neilson blade to be varied along the length of the distal cutting edge, as taught by Kunimune, in order to optimize the angle of cutting edge for reducing healing time.  The resulting cutting blade therefore comprises a transition on the distal edge between a first bevel (having a first angle along a first portion of the first surface) and the second bevel (having a second angle along a second portion of the second surface).   
In regards to claim 6: the entire distal cutting edge and distal fin of McCullough are exposed between the jaw members in the position of Figure 2A.  Therefore, the transition of the modified blade is exposed between the first and second jaw members upon reciprocation of the cutting element therethrough. 
Regarding claim 7: the entire distal cutting edge and distal fin of McCullough are exposed between the jaw members in the position of Figure 2A.  Therefore, at least a portion of each of the first and second bevels is exposed between the first and second jaw members upon reciprocation of the cutting element therethrough.  
Regarding claims 8 and 9: the instrument comprises a cutting actuation rod (102) configured to reciprocate the cutting element between the first and second jaw members.  The rod (102) extends in a cut-out of the jaw (proximal portion of jaw 132) and is in communication with the channel (158) in which the blade travels ([0057-0058]; Figure 7 best shows recess defined by proximal portion of jaw 132).  

Claim(s) 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0257274 (McCullough, Jr. et al.) in view of US PGPub 2015/0209067 (Stamm et al.). 
McCullough discloses an end effector assembly (114) of a surgical instrument comprising first and second jaw members (130 and 132) movable relative to one other between a spaced-apart position (Figure 2A) and an approximated position (Figure 2B) to grasp tissue between opposing tissue-contacting surfaces thereof.  One jaw (132) defines a channel (158) in which a cutting element (knife 156) reciprocates to cut tissue grasped therebetween.  The cutting element (156) comprises first and second side surfaces and a  sharp distal cutting edge (157) ([0053]).  The cutter defines a fin that extends upwardly from a proximal body.  McCullough fails to disclose the fin has a thinned portion defining a depression.
Similar to McCullough, Stamm discloses a medical instrument having two jaws (130 and 135) and a cutting element (205) that reciprocates between the jaws to cut tissue.  The blade has a cutting edge (310) at a distalmost end (see Figure 3B).  Stamm teaches that the blade may be configured to have a profile (506) in which a thinned portion defining a depression is formed proximal of the cutting edge (310) (see either Figure 5B or Figure 5C).  

    PNG
    media_image2.png
    426
    522
    media_image2.png
    Greyscale

Stamm teaches that the different profiles of the blade surfaces achieve a desired sharpness and robustness of the cutting edge for a particular application [0034].  Stamm further teaches that the cutting edge profiles may be implemented with a other surgical knives [0033].  In light of Stamm’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cutting element of McCullough such that the distal fin comprises a thinned portion defining a depression within a first side surface, as the modification merely involves a combination of known surgical cutting blades according to known methods that obtains a predictable result of optimizing the cutting blade sharpness and robustness to achieve desired cutting performance.   
Regarding claim 11, McCullough discloses a sharpened distal cutting edge (157) ([0037]), and Stamm discloses the distal edge (310) of Stamm is sharpened for cutting [0027].    
Regarding claim 12: The distal cutting edge extends to the upper surface of the blade’s fin.  Since Stamm teaches the thinned portion functions to optimize the cutting performance of a cutting edge, it would have been further obvious to place the depression taught by Stamm such that it is located within the distal fin of the blade.   
Regarding claim 13: Stamm teaches that it is within an ordinary level of skill in the art to vary the particular profile of the surface of the blade using known manufacturing techniques [0036-0037].  Therefore, it would have been further obvious to configure a thinned portion to extend from the distal edge to the proximal edge of the McCullough blade’s fin, using known manufacturing techniques, in order to obtain a predictable result of optimizing the cutting performance of a surgical blade for a particular purpose. 
Regarding claims 14 and 15:  the McCullough instrument comprises a cutting actuation rod (102) configured to reciprocate the cutting element (156) between the first and second jaw members (see especially Figure 3C).  The rod (102) extends in a cut-out of the jaw (proximal portion of jaw 132) and is in communication with the channel (158) in which the blade travels ([0057-0058]; Figure 7 best shows recess defined by proximal portion of jaw 132).  
Regarding claims 16 and 18: the jaws (130 and 132) and corresponding channel (158) have a curved shape (see especially Figures 5-8).  
Regarding claim 17: As Stamm teaches that various blade geometries may be achieved by varying the blade angle, radius, and thickness (506) in order to achieve a blade with adequate sharpness to cut a wide variety of tissue while also providing sufficient strength to withstand yielding of the cutting edge.  Stamm further teaches implementing the blade features with a knives of other medical devices [0033].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the thinned portion/ depression taught by Stamm on either side of the McCullough blade, as the modification merely involves an ordinary level of skill in the art that achieves a predictable result of optimizing cutting performance and strength of a surgical knife blade for a particular purpose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH W ALEMAN/Primary Examiner, Art Unit 3771